Citation Nr: 1223083	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-12 867	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression and alcohol abuse from August 7, 2006, and in excess of 70 percent from April 8, 2010.  

2.  Entitlement to service connection for residuals of back injuries, to include degenerative disc disease of the lumbar spine.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a dental disability.

5.  Entitlement to service connection for breathing and lung impairment, claimed as secondary to asbestos exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from November 1968 to September 1971.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, inter alia, granted service connection for PTSD and assigned an initial 30 percent disability rating effective August 7, 2006, and which denied service connection for degenerative disc disease of the lumbar spine, hypertension, a dental disability, and breathing and lung impairment.  The appellant perfected an appeal of the RO's determination in May 2009.  

Before the appeal was certified to the Board, in a May 2010 decision, the RO increased the rating for the appellant's service-connected PTSD to 70 percent, effective April 8, 2010.  Although a higher rating was assigned for PTSD, the issue remained in appellate status, as the maximum schedular rating had not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

As set forth below, in April 2012, the appellant, through his representative, requested a withdrawal of his appeal with respect to the issues listed above on the cover page of this decision.  Additionally, in June 2012, the appellant's representative submitted a Motion to Withdraw the Appeal pursuant to 38 C.F.R. § 20.204.  Thus, these issues have been dismissed below.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  

The Board notes that in a May 2009 statement, the appellant indicated that he had appealed an October 2008 adverse determination regarding his claim for VA vocational rehabilitation benefits.  The record currently available to the Board, including the appellant's Virtual VA file, contains no information with respect to the appellant's claim for vocational rehabilitation benefits.  This matter is not the subject of the current dismissal and is referred to the attention of the RO for any additional action appropriate.  


FINDINGS OF FACT

1.  The appellant in this case served on active duty from November 1968 to September 1971.  

2.  On April 20, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant, through his authorized representative, has withdrawn this appeal of the issues set forth above on the cover page of this decision.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
James L. March
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


